

117 S1475 IS: Livestock Regulatory Protection Act of 2021
U.S. Senate
2021-04-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1475IN THE SENATE OF THE UNITED STATESApril 29, 2021Mr. Thune (for himself and Ms. Sinema) introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo amend the Clean Air Act to prohibit the issuance of permits under title V of that Act for certain emissions from agricultural production.1.Short titleThis Act may be cited as the Livestock Regulatory Protection Act of 2021.2.Prohibition on permitting certain emissions from agricultural productionSection 502(f) of the Clean Air Act (42 U.S.C. 7661a(f)) is amended—(1)by redesignating paragraphs (1) through (3) as clauses (i) through (iii), respectively, and indenting appropriately;(2)in the undesignated matter following clause (iii) (as so redesignated), by striking Approval of and inserting the following:(B)No relief of obligationApproval of;(3)by striking the subsection designation and heading and all that follows through No partial in the matter preceding clause (i) (as so redesignated) and inserting the following:(f)Prohibitions(1)Partial permit
 programs(A)In generalNo partial; and(4)by adding at the end the following:(2)Certain
 emissions from agricultural productionNo permit shall be issued under a permit program under this title for any carbon dioxide, nitrogen oxide, water vapor, or methane emissions resulting from biological processes associated with livestock production..